Citation Nr: 0412024	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer, to 
include as due to exposure to herbicides in service.

3.  Entitlement to service connection for lung disability, to 
include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1953 to December 1960, from February 1961 to February 1964, 
and from August 1964 to March 1974.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The January 2003 rating decision from which the current 
appeal originates also denied entitlement to service 
connection for PTSD.  In a May 2003 statement, the veteran 
indicated that he was only appealing the denial of service 
connection for psychiatric disability other than PTSD.  At no 
point since the January 2003 rating decision has the veteran 
or his representative expressed disagreement with the denial 
of the claim for service connection for PTSD.  See generally, 
Gallegos v. Principi, 283 F.3d 1309 (2002).  The issues on 
appeal are therefore as listed on the title page of this 
action.

The record reflects that although the veteran was scheduled 
for a hearing before a member of the Board per his request, 
in October 2003 and again in February 2004 he indicated that 
he would not be physically capable of attending the hearing.  
He has not asked for the hearing to be rescheduled.

The issues of entitlement to service connection for skin 
cancer and for lung disability are addressed in the remand at 
the end of this action.


FINDING OF FACT

Psychiatric disability did not originate in service.


CONCLUSION OF LAW

The veteran does not have psychiatric disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001 VA promulgated final regulations to 
implement the provisions of the VCAA.  See 38 C.F.R §§ 3.102, 
3.159 and 3.326(a) (2003).

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the pertinent regulations have 
been fulfilled.

The record reflects that in response to his August 2002 
request for service connection, the veteran was advised via 
an August 2002 correspondence of the information and evidence 
necessary to substantiate his claim, and advised as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA; the correspondence also made it clear that 
he should submit any medical evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  His claims 
were thereafter adjudicated in a January 2003 rating 
decision.  See generally, Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The veteran was provided with notice of the 
January 2003 rating decision, and in response to his notice 
of disagreement was provided with a statement of the case in 
June 2003 which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The statement of the 
case also provided the veteran with the text of the 
regulations implementing the VCAA.
 
Based on the procedural history of this case, and in 
particular the August 2002 VA correspondence and June 2003 
statement of the case, it is the conclusion of the Board that 
VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant and 
available sources identified by the veteran were obtained by 
the RO.  Records from the following sources are on file:  
service medical records; private medical records for August 
1989 to November 2002 (including from Carolina Dermatology, 
the Piedmont Medical Center, the Piedmont West Urgent Care 
Center, York Family Medicine, and from Drs. D.B., J.C., 
C.E.C., T.H., D.S. and B.S.).  The Board notes that the 
veteran identified a Dr. H. McMeekin as possessing records 
pertinent to his claim.  In December 2002 Dr. McMeekin's 
office indicated that no records for the veteran were 
available.  The veteran was notified of this response in the 
June 2003 statement of the case, and in July 2003 the veteran 
indicated that he was not sure whether any of Dr. McMeekin's 
records still existed, or where they could be located.  In 
light of the above, the Board concludes that VA's duty to 
assist the veteran in obtaining records in support of his 
claim has been fulfilled.
 
The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his psychiatric 
disorder.  As will be discussed in further detail below, 
however, the veteran's service medical records are negative 
for any reference to psychiatric disability, and there is no 
post-service evidence of any psychiatric disability until 
more 15 years after service.  In the absence of medical 
evidence suggestive of psychiatric disability in service or 
for several years thereafter, referral of this case for a VA 
examination or opinion as to whether any current psychiatric 
disability originated in service would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links the veteran's psychiatric disability to 
his period of service would necessarily be based solely on 
any uncorroborated assertions by the veteran regarding his 
medical history.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, there is no suggestion, except by unsubstantiated 
allegation, that the veteran's psychiatric disability may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2003).  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  Accordingly, 
the Board finds that referral of the case for the purpose of 
obtaining a medical opinion regarding whether the veteran's 
psychiatric disability is etiologically related to service is 
not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of a psychosis during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service medical records are negative for any complaints, 
finding or diagnosis of psychiatric disability.

Post-service medical records on file show treatment of the 
veteran since 1990 for psychiatric disorders including 
depression.  None of the treatment records address the 
etiology of any psychiatric disorder other than to suggest 
that the veteran had a post-traumatic stress syndrome from 
Vietnam.

In several statements on file, the veteran contends that he 
developed anxiety and depression during his first tour in 
Vietnam, and that he encountered stress in performing his 
duties throughout service.  He denied seeking any treatment 
in service and indicated that his psychiatric problems would 
not be recorded in the service medical records.

Service medical records are silent for any evidence of 
psychiatric disability and there is no post-service medical 
evidence of psychiatric disability for more than 15 years 
after service, and no medical evidence linking any 
psychiatric disability to the veteran's period of service.  
The Board again points out that the veteran did not pursue 
his claim for service connection for PTSD, and that issue is 
consequently not before the Board at this time.  In essence, 
the only evidence in the instant case supportive of the 
veteran's claim consists of the lay statements of the veteran 
himself.  However, as the veteran is a layperson, his 
statements as to medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

Since there is no competent evidence on file suggesting that 
the veteran's psychiatric disorder originated in or is 
otherwise etiologically related to his periods of service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  His claim for service 
connection for psychiatric disability other than PTSD is 
denied.  See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for psychiatric disability 
other than PTSD is denied.





REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

The veteran contends that he developed melanoma from sunburns 
he experienced in Vietnam.  Service medical records are 
negative for any reference to sunburns (or for skin cancer), 
but service personnel records show that the veteran served in 
Vietnam from September 1963 to February 1964 in the military 
occupation specialty (MOS) of an aircraft repair supervisor 
inspector; from February 1966 to January 1967 as a platoon 
sergeant with an MOS of aircraft repair chief, and from 
October 1970 to October 1971 as a first sergeant with an MOS 
as an aircraft maintenance supervisor.

Post-service medical evidence on file shows that the veteran 
was referred to a dermatologist in September 2000 for 
evaluation of a mole on the right side of his neck.  A biopsy 
of the mole revealed the presence of melanoma, and the cancer 
was excised in November 2000 without any recurrence.

Given that the veteran served in Vietnam a total of more than 
two years in specialties in which he reasonably could be 
expected to have been exposed to the sun for extended periods 
of time, and as the post-service medical records show that he 
in fact developed a melanoma on an exposed area (namely his 
neck), the Board finds credible the veteran's assertion that 
he experienced sunburns while stationed in Vietnam, and notes 
that he is competent to maintain that he sustained sunburns.  
See generally 38 U.S.C.A. § 1154(a) (West 2002).

Since, as discussed above, there is competent and credible 
evidence that the veteran experienced sunburns in service, 
the Board is of the opinion that VA examination of the 
veteran addressing whether his melanoma (or any residuals 
thereof) is etiologically related to any sunburn events is 
warranted.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  See generally Douglas v. Derwinski, 2 Vet. App. 
435 (1992).

Turning to the issue of service connection for lung 
disability, the service medical records show that the veteran 
presented in January 1973 with complaints of chest pains and 
difficulty breathing since 1968.  Physical examination was 
negative for any identified abnormalities, and the veteran 
was diagnosed with chest pain of unknown etiology, as well as 
with mild dyspnea.  Pulmonary function testing in February 
1973 disclosed the presence of mild obstruction, but normal 
lung volume.  The report of the veteran's October 1973 
retirement examination is negative for any complaints, 
finding or diagnosis of lung disability, and chest X-ray 
studies were interpreted as negative.

Post-service medical evidence on file documents treatment 
beginning in 1998 for multiple episodes of pneumonia, as well 
as for chronic obstructive pulmonary disease and reversible 
obstructive airway disease.  Chest X-ray studies demonstrated 
the presence of old scarring in the lungs.  Notably, the 
veteran has not been afforded a VA examination addressing the 
etiology of his current lung disorder.  Under the 
circumstances, the Board is of the opinion that a VA 
examination would be helpful in the adjudication of the claim 
for service connection for lung disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should then arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his skin cancer.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's skin 
cancer (or any residuals thereof) 
is(are) etiologically related to the 
veteran's periods of service, to 
include sunburns experienced 
therein.

The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made.

4.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his lung disability.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's lung 
disability is etiologically related 
to the veteran's periods of service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
of entitlement to service connection 
for skin cancer and lung disability, 
to include on the basis of exposure 
to herbicides.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



